Citation Nr: 0430983	
Decision Date: 11/22/04    Archive Date: 11/29/04

DOCKET NO.  91-36 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES


1.	Entitlement to service connection for a disorder 
affecting the skin and perspiration.

2.	Entitlement to service connection for post-traumatic 
stress disorder.

3.	Entitlement to service connection for hepatitis C.

4.	Entitlement to service connection for thrombocytopenia.

5.	Entitlement to an initial rating in excess of 20 percent 
for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The appellant had active military service from June 1970 to 
June 1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1989 rating decision of the Department 
of Veteran Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina, that denied entitlement to service connection 
for an acquired psychiatric disorder, to include 
psychological factors affecting skin and perspiration, and 
service connection for post-traumatic stress disorder (PTSD).  
During the pendency of his case, the veteran also appealed an 
April 2003 rating decision that denied entitlement to service 
connection for hepatitis C and thrombocytopenia, and which 
granted service connection for diabetes mellitus, awarded a 
20 percent disability evaluation.

During the complex procedural history of this matter, it is 
noted that, in December 1991, the Board remanded the 
appellant's case.  Thereafter, in a January 1994 decision, 
the Board denied his claims for service connection for an 
acquired psychiatric disorder, to include psychological 
factors affecting skin and perspiration, and service 
connection for PTSD.

The appellant appealed the Board's 1994 decision to the U.S. 
Court of Appeals for Veterans Claims (CAVC).  In an Order of 
December 1995, the CAVC vacated the Board's decision and 
remanded the matter.  A copy of that CAVC Order has been 
placed in the claims file.

Thereafter, in April 1996, and again in April 1997, the Board 
remanded the appellant's case to the RO for further 
evidentiary development.  In a June 1998 decision, the Board 
denied the appellant's claims.

The appellant appealed the Board's June 1998 decision to the 
CAVC, which, in a single-judge memorandum decision in July 
1999, affirmed the Board's decision.  The appellant then 
appealed the CAVC's decision to the United States Court of 
Appeals for the Federal Circuit (CAFC).  In a December 2000 
opinion, the Federal Circuit found that remand was required 
due to the recent enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000).  The Federal Circuit vacated the CAVC's July 
1999 decision and remanded the matter, instructing the CAVC 
to remand the case to the appropriate authority to achieve 
prompt compliance with the requirements of current law.  In 
an Order of February 2001, the CAVC vacated the Board's June 
1998 decision and remanded the matter to the Board, to 
provide the Board with an opportunity to readjudicate the 
appellant's issues, pursuant to the Federal Circuit's 
opinion.  See Luyster v. Gober, 14 Vet. App. 186 (2000).  A 
copy of the CAVC's Order in this matter has been placed in 
the claims file.

In October 2003, the Board remanded the veteran's claims for 
service connection for an acquired psychiatric disorder, to 
include psychological factors affecting skin and 
perspiration, and PTSD to the RO.  Thereafter, in an April 
2004 rating decision, the RO granted service connection for 
schizophrenia, paranoid type, and awarded a 50 percent 
disability evaluation, effective from April 1989.  The Board 
is of the opinion that the RO's action constitutes a full 
grant of the benefits sought as to that claim for service 
connection for an acquired psychiatric disorder and, thus, 
the issue on the first page herein, as to PTSD, most 
accurately represents the current status of his claim as to 
that matter.

Further, in a March 2004 written statement, the veteran said 
he was totally and permanently disabled and, in a June 2004 
written statement, requested "total and permanent disability 
and education assistance".  The Board notes that, in an 
August 2000 rating decision, the RO granted the veteran's 
claim for a permanent and total disability rating for non-
service-connected pension purposes.  Thus, by the veteran's 
recent statements, he may now seek to raise a claim of 
entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities; that 
matter is referred to the RO for further clarification and, 
if appropriate, adjudication. 

Moreover, in a May 2004 letter, the veteran's attorney 
indicated that he would continue to represent the veteran as 
to the claims regarding PTSD and an acquired psychiatric 
disorder and would forward "further information regarding 
the issue of the appropriate percentage rating from 1989 
forward".  While it is not entirely made clear, it may be 
that that the veteran's attorney seeks to raise a claim of 
entitlement to an initial rating in excess of 50 percent for 
schizophrenia.  The RO may wish to contact the veteran's 
attorney to clarify the appellant's intent as to this matter.

The issue of entitlement to service connection for 
thrombocytopenia is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The veteran 
and/or his attorney will be advised if further action is 
required on their part.


FINDINGS OF FACT

1.  The objective and competent medical evidence of record 
preponderates against a finding that the veteran has a 
disorder affecting skin and perspiration.

2.  The objective and competent medical evidence of record 
preponderates against a finding that the veteran has post-
traumatic stress disorder.

3.  The objective and competent medical evidence of record 
preponderates against a finding that any currently diagnosed 
hepatitis C is related to the veteran's period of active 
military service, or to a service-connected disability.

4.  The objective and competent medical evidence of record 
preponderates against a finding that the veteran's service-
connected diabetes mellitus is manifested by more than a need 
for an oral hypoglycemic agent and a restricted diet, and 
there is no evidence of his need for insulin or regulation of 
activities such as avoidance of strenuous occupational or 
recreational activities.


CONCLUSIONS OF LAW

1.  A disorder affecting the skin and perspiration was not 
incurred in or aggravated by the veteran's period of active 
military service.  38 U.S.C.A. §§ 1110, 5100-5103A, 5106-5107 
(West 2002): 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2004).

2.  Post traumatic stress disorder was not incurred in or 
aggravated by the veteran's period of active military 
service.  38 U.S.C.A. §§ 1110, 5100-5103A, 5106-5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2004).

3.  Hepatitis C was not incurred in or aggravated by the 
veteran's period of active military service.  38 U.S.C.A. 
§§ 1119, 5100-5103A, 5106-5107 (West 2002): 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2004).

4.  The criteria for entitlement to an initial rating greater 
than 20 percent for diabetes mellitus have not been met.  38 
U.S.C.A. §§ 1155, 5100-5103A, 5106-5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 4.119, Diagnostic Code 7913 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

When examined for entry into service in June 1970, the 
veteran's skin, abdomen, and viscera were normal, serology 
tests were negative, and no psychiatric abnormality was 
noted.  He was found qualified for active service.

Service medical records reveal that the veteran was treated 
on multiple occasions during service for complaints of 
pseudofolliculitis and urinary frequency.  After numerous 
evaluations, it was noted, in a clinical record in August 
1972, that all studies were normal, and the veteran's urinary 
frequency appeared to be functional in nature and not related 
to any organic disease entity.  A hospitalization report 
covering the period from August to September 1972 noted that 
the veteran was evacuated from Thailand because of urinary 
frequency and impotence.  On physical examination, no 
significant abnormalities were noted.  Psychiatric evaluation 
reported that the veteran's thinking pattern was somewhat 
detached from his realm of reality.  He was treated with 
Stelazine therapy, and his thinking was markedly improved.  
The diagnoses were chronic undifferentiated schizophrenia, 
psychogenic impotence, and a urinary tract infection.  
Following his hospital discharge, the veteran was returned to 
duty in Thailand. 

A September 1972 clinical record reveals that the veteran 
reported trouble sleeping, indicated he needed sleeping 
pills, and indicated he would kill himself if he went back to 
the barracks.  The veteran was then admitted to a medical 
facility, and it was recommended that he be evacuated to the 
States.

A subsequent hospitalization report from Eglin Air Force Base 
Hospital in Florida, dated from September to October 1972, 
reveals that the veteran was transferred from Thailand and 
admitted with a transfer diagnosis of chronic 
undifferentiated schizophrenia, with secondary psychogenic 
impotence.  Mental status examination notes that the veteran 
stuttered, which was considered to be secondary to anxiety.  
No thought disorder was observable and he denied any 
hallucinations or delusions.  He showed very little affect, 
and appeared mildly depressed.  He stated, "[i]f I get to 
stay in the Air Force, I'm going to be somebody".  He had no 
specific life goals, and preferred to be by himself.  The 
diagnostic impression was that the veteran was not 
schizophrenic, but he had a dull normal intelligence and was 
a schizoid individual who was somewhat immature but making a 
serious effort to better himself by being in the Air Force.  
Psychological test results supported the mental status 
impression that no schizophrenia was present. The final 
diagnosis was schizoid personality, chronic, moderate, 
manifested by shyness, tendency to withdraw, and difficulties 
expressing anger.  The examiner recommended that the veteran 
be returned to duty.

In December 1972, the veteran was evidently hospitalized for 
treatment of an exacerbation of venereal warts on his penis.  
He was treated symptomatically with hot sitz baths and baking 
soda additives, in addition to heat lamp treatments between 
sitz baths.  It was noted that the veteran did well for a day 
or so, but continued to have pain, although the marked 
paraphimosis was reduced manually while the patient was in 
the tub.  The paraphimosis reduced over several days, the 
veteran improved dramatically, and he was treated with hot 
soaks, antibiotic ointment, and heat lamp treatments.  On 
discharge he was considered improved enough to return to the 
barracks without further treatment, and was advised to return 
to the clinic as needed.

In late December 1972, the veteran was admitted for treatment 
of an exacerbation of venereal warts about the corona of the 
vas penis.  According to a surgical examination report at 
that time, he had no bleeding tendencies or other 
difficulties and his skin was normal. It was noted that the 
veteran was admitted for further diagnosis and treatment of a 
marked balanitis and paraphimosis.

On a report of medical history completed in December 1973 
when he was examined for separation, the veteran checked 
"yes" to having skin diseases, frequent urination, trouble 
sleeping, depression, and nervous trouble.  The service 
examiner noted that skin disease referred to 
pseudofolliculitis, which had been treated by a military 
physician in 1971 with fair results, and was recurrent.  It 
was also noted that the veteran had been hospitalized for one 
week in 1973 for treatment of venereal warts and remained 
under treatment, and the sleeping difficulty, depression, and 
nervous trouble were considered to be due to his presence in 
Vietnam during the war, and were asymptomatic after return to 
the United States.  When he was examined for separation that 
day, on clinical evaluation, no significant abnormalities 
were noted and results of serology tests were negative.  A 
subsequent clinical record, dated in March 1974, indicates 
the veteran was seen for complaints of sweating a lot, but no 
treatment was noted and no additional complaints were 
reported.

The veteran's Report of Separation from Service (DD Form 214) 
reveals that his military occupational specialty was in real 
estate cost management, with a secondary specialty of 
accounts maintenance clerk.  Related civilian occupations 
were identified as accounting clerk and bookkeeper.  He 
served in Indochina, and received the National Defense 
Service Medal, Vietnam Service Medal, and a Vietnam Campaign 
Medal.  The record is negative for any evidence of combat 
citations or ribbons.

Post-service, a January 1975 private examination report by 
J.B. M., M.D., was received in February 1991.  The purpose of 
this examination was for admission to South Carolina State 
College.  Under personal medical history, the veteran did not 
indicate that he had hepatitis.  This report notes that the 
veteran's mental health was normal, and that the only 
significant abnormality was related to a heart murmur which 
had been identified.

A March 1987 statement from A.P., M.D., notes that the 
veteran was treated for a concussion, contusion, and sprains 
of the left knee and low back, sustained in an automobile 
accident in November 1986.  Dr. P. also noted that this was 
his only treatment of the veteran.

VA medical records, dated from May 1988 to February 2004, are 
not referable to complaints of, or treatment for, a disorder 
affecting the veteran's skin.  

VA outpatient treatment reports, dated from May to October 
1988, reflect that veteran was treated for complaints of 
nerves, flashbacks, and alcohol problems. Diagnostic 
impressions included adjustment reaction with anxiety 
features, and alcohol abuse and alcoholism.

An October 1988 court-ordered psychiatric examination report 
reveals that the veteran's mother was seeking a judicial 
commitment order due to his excessive use of alcohol, 
disturbing others, and not contributing financially to the 
household.  It was noted that the veteran's mother had first 
applied to the court in 1986, at which time there was 
evidence of alcohol abuse but he was found to be not mentally 
ill, as he demonstrated some insight into his drinking and 
its possible effect on his health. During the interview 
process, the veteran was described as uncooperative on 
several occasions.  It was determined, after examination by 
two physicians, that the veteran was considered to be 
mentally ill based upon his alcohol abuse, evidenced by his 
recurrent usage and unintended use in physically hazardous 
situations, and his continued use despite its effects on his 
family and social/legal situation.  It was also noted that 
the veteran had little if any insight into his illness and 
did not have the judgment to seek treatment voluntarily.

The veteran's original claim seeking service connection for a 
mental disorder was received in April 1989.  In May 1989, he 
submitted a statement indicating that he suffered from skin 
discoloration problems and constant sweating as a result of 
his claimed psychiatric disorder.  He also reported that he 
had experienced rocket and mortar attacks in Vietnam and had 
constant fear and worry as a result.  In a May 1989 letter, 
the RO requested that the veteran provide the specifics of 
his alleged stressful events in service.

VA outpatient treatment reports, dated from October 1990 to 
November 1991, reflect that the veteran was seen for various 
complaints including anxiety, insomnia, urinary frequency, 
and excessive perspiration.  In October 1990, it was noted 
that he requested a letter stating he had post-traumatic 
stress disorder, to send to the VARO in support of his claim.  
A diagnostic impression was questionable PTSD.  The veteran 
was given psychological tests to complete at home, but failed 
to do so prior to his November 1990 evaluation.  A November 
1990 clinical record includes an assessment of PTSD.  
However, on complete examination, in November 1990, the 
examiner's assessment was of alcohol abuse in remission, 
antisocial history, anxiety symptoms, cannot rule out 
malingering, and not sure about PTSD.

A January 1991 VA clinical record shows that the veteran 
reported he was continuing to seek compensation for PTSD and 
was seeking a review of his records. Subsequent clinical 
records are negative for any diagnostic impression of PTSD. 
The clinical records do reveal multiple medication trials 
without improvement.  In November 1991, it was reported that 
the veteran's medical file was being closed, as he had made 
no treatment contact in three months.

In May 1992, the RO again requested that the veteran submit 
additional detailed information regarding his claimed 
stressful events in service.  The veteran replied, in July 
1992, that he had no new information and his claim should be 
processed based on the original claim and his medical 
records.  In September 1992, the RO again requested this 
information.  In October 1992, the veteran submitted a 
statement that consisted of vague descriptions of bomb 
attacks, aircraft crashes, and exposure to sniper fire that 
allegedly killed his best friend and inflicted injuries to 
fellow soldiers and civilians.  No specific information 
sufficient to allow for additional development from the 
military service department was provided, nor was the name 
provided of the veteran's best friend reported to have been 
killed by enemy sniper fire.

In December 1992, D.G., M.D., responded to the RO's request 
for medical records regarding the veteran's treatment from 
1972 to 1974.  Dr. G. said he could find no records for the 
veteran.  

Private hospital records reveal that the veteran was 
hospitalized in December 1993 following a motor vehicle 
accident.

Following the December 1995 CAVC Order and the April 1996 
Board remand, the veteran's VA outpatient treatment records 
were received in June 1996.  The records received were 
duplicative of those previously considered, and show no 
additional treatment of the veteran following the November 
1991 notation that his file was closed.

In July 1996, the RO requested that the veteran submit any 
additional information pertinent to his claims, including any 
records of medical treatment.  Received from the veteran in 
July 1996 was a statement reporting that he had been 
privately hospitalized for a PTSD flashback in May 1996.

The medical evidence further reflects that the veteran was 
privately hospitalized in May 1996 for treatment of a 
laceration in the frontal temporal region.  The medical 
history included in the record shows that the veteran was 
drunk and was hit over the head by someone with a two-by-four 
board with nails in it.  The records were negative for any 
evidence of PTSD-related symptoms complaints, or treatment.

The veteran underwent VA examination in August 1996.  On 
psychological evaluation, he was observed to have a sullen 
affect; he slouched in his chair, with poor eye contact.  He 
was alert and oriented.  There were no indications of 
agitation, confusion, psychomotor retardation, abnormal 
motions or posturing, or exaggerated startle response.  It 
was also noted that he was observed to not have any problem 
sitting with his back toward others, as some individuals with 
PTSD do.  The veteran refused to answer any questions about 
his situation, indicating that all necessary information was 
in the record and it was the examiner's job to find it.  The 
veteran agreed to complete psychological tests, and results 
were reported as extremely suggestive of an attempt to 
exaggerate the severity of his distress.  The validity scales 
were indicative of an overall invalid process.  The VA 
examiner noted that the profile was consistent with the 
profile of veterans seeking compensation for PTSD, as opposed 
to veterans seeking treatment for PTSD.  The VA clinical 
psychologist concluded that PTSD could not be either ruled 
out or confirmed by these results, and that further interview 
data was necessary, but the veteran refused to answer 
questions.  It was also noted that test results were of 
limited usefulness due to the veteran's attempts to 
exaggerate the severity of symptoms, that malingering could 
not be ruled out, and that genuine distress in terms of major 
depression and/or an anxiety disorder could not be ruled out.

On VA psychiatric examination in August 1996, the veteran 
would not give information regarding his military history, 
particularly his combat experience, stating that it was all 
in the record.  He also refused to discuss his past medical 
history, stating that nothing had changed since 1972 and it 
was all in his record.  He refused to answer any questions 
about his subjective complaints, responding to almost all 
questions by indicating that the information was in his 
records.  

Objectively, the veteran was described as uncooperative with 
the interview.  There was no evidence of psychotic process.  
He appeared alert and oriented, with clear sensorium.  It was 
noted that it was reinforced to the veteran several times 
that this examination was to help him, but he still did not 
want to cooperate.  The examiner commented that the veteran 
did not appear resistant because of any psychotic or paranoid 
thought process.  The VA examiner said that the veteran could 
be suffering from a service-connected disability such as 
PTSD, but a diagnosis could not be made at that time because 
of the limited information by history and clinical 
examination.  The Axis I diagnoses were alcohol abuse, with a 
need to rule out dependence, and a need to rule out PTSD, 
mood disorder, psychotic disorder, and anxiety disorder. 

In April 1997, the veteran's claims were again remanded by 
the Board so that he could be provided with another 
opportunity to submit any additional treatment records and 
any additional specific information pertaining to his claimed 
stressors, so that the United States Armed Services Center 
for Research of Unit Records (USASCRUR) (previously U.S. Army 
and Joint Services Environmental Support Group (ESG), now 
Center for Unit Records Research (CURR) could attempt 
verification of any additional information obtained, and so 
that another examination of the veteran could be attempted 
with respect to hius PTSD claim.  A letter requesting such 
information was sent from the RO to the veteran, in May 1997, 
and the record indicates that he did not reply.  Due to the 
veteran's failure to reply, the RO was unable to verify the 
veteran's alleged stressor events through the CURR.

The veteran underwent another VA psychiatric examination in 
October 1997.  On examination, when asked if he had been 
involved in direct combat in the military, the veteran 
replied, "it depends on how you look at it."  The veteran 
referred the VA examiner to his records for all information.  
He was asked whether he was currently receiving any 
psychiatric treatment, and he reported receiving weekly 
treatment but said he could not remember the provider's name.  
He was unable to identify the reason for any treatment, and 
he denied receiving any psychiatric medication at that time.  
The veteran also refused to elaborate on any VA medical 
treatment received, saying simply "it's in the record."  He 
reported having memory problems since being hit in the head 
with a two-by-four about one year before. When asked about 
family psychiatric history, the veteran again referred the 
examiner to his records and stated, "I don't want to get 
violent with you," while tightly holding an umbrella.  When 
asked about his social history, the veteran indicated he did 
not wish to answer any more questions and again referred the 
examiner to his records.  The veteran then elected to end the 
examination by exiting the interview.  The examiner concluded 
that the veteran was extremely uncooperative throughout the 
interview and that, as a result, no diagnosis could be made 
at that time, although the information obtained was 
consistent with the VA examination in August 1996.

The VA medical records, dated from 2000 to 2004, indicate 
that VA hospitalized the veteran from July to August 2000 for 
treatment of paranoid schizophrenia, which included his 
taking prescribed antipsychotic medication.  According to the 
discharge summary and medical records of his hospitalization, 
in July 2000 the veteran refused to undergo a liver 
ultrasound and it was to be rescheduled when he was less 
delusional.  At that time, a physician noted substance abuse 
and that a future liver ultrasound would be scheduled for an 
alcohol-abuse history and elevated liver function tests.  The 
discharge summary indicates that blood tests revealed an 
increased blood sugar; he was discharged on Glyburide and was 
advised to follow up with his primary care provider.  It was 
noted that the veteran was seen by the diabetic nurse and 
educated on diet, use of prescribed oral agent, and use of 
the glucose meter (as reflected in an August 2000 diabetic 
teaching note).  The record also notes that the veteran was 
scheduled for a follow-up examination for his diabetes and 
slightly elevated liver function tests and "coag's".  Final 
diagnoses included diabetes mellitus, type II, or 
unspecified.

Thereafter, VA outpatient records reflect that the veteran 
was seen regularly in the mental hygiene clinic for treatment 
of his diagnosed schizophrenia, which was treated with 
antipsychotic medication.  The records do not reflect a 
diagnosis of PTSD.

In an August 2000 written statement, a VA psychologist said 
that she treated the veteran for the past four to six months.  
She said he was a chronic paranoid schizophrenic with a 
primary episode dated to 1972 in service.  The psychologist 
stated that the veteran was recently diagnosed with Type 2 
diabetes and also had thrombocytopenia, remitting alcohol 
dependency and tobacco use disorder.  She said he failed 
steady employment since 1981.  In the psychologist's opinion, 
the veteran was totally and permanently disabled.

As noted above, in an August 2000 rating decision, the RO 
granted the veteran's claim for non-service-connected 
disability pension.

A September 2000 VA medical record includes an assessment of 
thrombocytopenia/ bloody penile discharge, epistaxis, and 
indicates that further tests were to be scheduled (but a 
February 2001 record indicates the veteran failed to report 
for the tests scheduled in December 2000).  Another September 
2000 record entry reflects the veteran's positive hepatitis C 
status.  In October 2000, it was noted that the veteran's 
prescribed medications included Glyburide and Metformin.  
Records dated through December 2000 indicate that the veteran 
continued to be monitored for his diabetes mellitus and 
reported walking most days, and that his diabetes was under 
good control.

A July 2001 VA medical record includes an assessment of 
diabetes mellitus and mild dyslipidemia, for which prescribed 
oral medication was continued.  Thrombocytopenia (with bloody 
penile discharge absent) was noted with occasional 
nosebleeds.

In January 2002, the RO received a claim for service 
connection for diabetes mellitus, thrombocytopenia (claimed 
as low platelet count), and hepatitis C.

A February 2002 VA medical record indicates that the 
veteran's computerized problem list included diabetes 
mellitus (July 2000), schizophrenia (August 2000), and 
hepatitis C and thrombocytopenia (September 2000).  The list 
does not include a diagnosis of PTSD.

According to a letter sent to the veteran in July 2002, and 
noted in the VA outpatient records, a recent ultrasound 
showed mild hepatomegaly and splenic granulomata.  The 
veteran was advised that there was nothing to worry about. 

In August 2002, the veteran responded to the RO's May 2002 
letter requesting information regarding his exposure to 
hepatitis C and his low platelet count.  The veteran 
maintained that while in service he underwent surgical 
removal of venereal warts from his genitals that left the 
area sensitive, and that he developed repeated cuts and 
bleeding during sexual activity.  He alleged that due to his 
operation he contracted hepatitis C through blood 
transmission.  Alternatively, he said he developed hepatitis 
C from use of shaving razors shared with other soldiers.

A December 2002 VA outpatient record includes an assessment 
of diabetes mellitus.  It was noted that the veteran was non-
insulin-dependent.

The veteran underwent VA examination in January 2003.  
According to the examination report, the veteran gave a 
history of surgery in 1972 to remove venereal warts from his 
penis.  He did not recall any surgical complications or 
whether he was told anything went wrong, such as significant 
blood loss, and he had no recollection of having receiving or 
being told he received a transfusion.  He also reported 
having shared razors with other soldiers.  It was noted that 
in 1975 he learned that he had a positive blood test for one 
of the forms of hepatitis, although he did not recall which 
and, in the veteran's opinion, the hepatitis was caused by a 
transfusion during his wart surgery or as a result of sharing 
razors with other soldiers.  He denied ever having any 
symptoms suggestive of active hepatitis.  He denied dark 
colored urine and clay colored stools and icterus.  He had 
some liver function tests performed through the years and a 
recent ultrasound of the abdomen.  The liver function tests 
were slightly elevated, and a July 2002 echogram showed mild 
hepatomegaly.  The veteran also admitted to a prolonged and 
significant alcohol history that started in 1970 and included 
his drinking significant amounts of alcohol.  He said that on 
average he has consumed approximately a pint of hard liquor 
daily, along with six large beers during the same day.

Further, the examination report indicates that in 2000 the 
veteran learned that he had diabetes while he was 
hospitalized for other reasons and routine blood tests showed 
high sugars.  He had been on oral medication ever since, but 
admitted poor compliance.  He missed one to two doses every 
two to three days, and his control was not good.  He also 
said he was not very good about regulating his diet.  He said 
he liked sweet things and indulged too frequently.  It was 
noted that the most recent blood testing on his diabetes in 
December 2002 showed a sugar of 123 and that his hemoglobin 
A1C reading was 7.3.  The veteran was also hypertensive, but 
was non-compliant with taking that prescribed medication and 
admitted to poor control.  He was unaware of any problems 
with his eyes or heart.  He urinated frequently each day, 
particularly when he drank too much water or soda, which he 
said he did frequently.  His urine was clear and light yellow 
in color and was never dark.  In spite of that last fact, it 
was noted that the veteran was convinced that his frequent 
urination was a result of his alleged hepatitis.

The veteran also reported frequent foot pain when he walked 
more than fifteen minutes but denied any numbness, tingling, 
or weakness in his legs or feet.  He also denied recurrent 
infections in his extremities.

On examination, the veteran's blood pressure was 160/100 and 
his heart sounds were normal, without murmur or gallop.  His 
lungs sounds were normal; his abdomen was soft and non-
tender, with a firm and distinctly palpable liver.  His legs 
and feet appeared normal, without swelling or signs of 
current or recurrent infection.  Laboratory and blood tests 
were ordered.  The diagnostic impression included diabetes 
mellitus, poorly controlled, due at least in part to admitted 
noncompliance and hepatomegaly, due in part to admitted 
chronic alcohol use.  The VA examiner commented that there 
were no symptoms or signs of present hepatitis and that the 
veteran's eyes appeared normal in color without any current 
sign of icterus.  It was noted that pending blood tests 
results would confirm or rule out past hepatitis B or C 
infection or any current activity.  In the VA examiner's 
opinion, if any of the blood tests were positive and 
indicative of past infection with one of the hepatitis 
viruses, it was not very likely that such infection was 
acquired either by an operation for venereal warts or by 
sharing a razor with another veteran.  The VA examiner said 
that, while those mechanisms were possible, there were many 
other possibilities that were more likely to be the source of 
a hepatitis infection.  The examiner further stated that it 
was also extremely unlikely that the veteran would have 
required a transfusion during the process of any procedure 
for the removal of venereal warts from his penis.  It was 
noted that records were unavailable to ascertain this fact 
either way.

A January 2003 VA outpatient record includes a letter sent to 
the veteran indicating that laboratory tests showed slightly 
elevated liver functions related to hepatitis C and that his 
glucose was high and his A1C reading was fair (long term 
sugar control).  He was advised to lose some weight, increase 
exercise, avoid concentrated sweets, and minimize starchy 
white carbohydrates, as he was not considered a good 
candidate for a third available oral medication for diabetes.  
It was noted that the next step would be to resume insulin.

As noted above, in April 2003, the RO granted the veteran's 
claim for service connection for diabetes mellitus, and 
awarded a 20 percent disability evaluation.

According to VA medical records, dated from June 2003 to 
February 2004, when seen in August 2003, the veteran said he 
was doing "pretty good".  He said his appetite was normal, 
and his recent blood sugar tests were discussed.  It was 
noted that the veteran checked his fasting blood sugar (FSBS) 
in the evening prior to eating and only snacked during the 
day.  He took approximately one dose of Metformin and 
Glyburide twice weekly for the past several months.  He was 
advised to monitor his FSBS daily and to try to take at least 
one dose of Metformin daily, rather than random dosing of the 
medications.  When seen in October 2003, the veteran reported 
that he took Metformin and glipizide two or three times 
weekly, when he ate cookies or drank soda.  

In a September 2003 written report, B.R., Ph.D., reviewed the 
veteran's medical records and opined that the veteran had 
schizophrenia that began during his period of active military 
service.

In a January 2004 written opinion, two VA psychologists 
reviewed the veteran's VA and non-VA medical records and 
concurred that there was ample evidence of an Axis I 
diagnosis of schizophrenia that started in 1971 or 1972.  
Those psychologists further concluded, "there was no clear 
evidence that [the veteran's] schizophrenia affects his skin 
condition.  There is not convincing evidence that [the 
veteran] has post-traumatic stress disorder".

As noted, in an April 2004 rating decision, the RO granted 
service connection for paranoid schizophrenia and awarded a 
50 percent disability evaluation.

II.  Legal Analysis

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel recently issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In May 2002 and March 2003, the RO provided the appellant 
with correspondence outlining the duty-to-assist requirements 
of the VCAA.  In addition, the appellant was advised, by 
virtue of detailed January 1990 and July 2004 statements of 
the case (SOCs), and by supplemental statements of the case 
(SSOCs) issued during the pendency of this appeal, of the 
pertinent law, and what the evidence must show in order to 
substantiate his claims.  We, therefore, believe that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the 
appellant's claims, and that the SOC issued by the RO 
clarified what evidence would be required to establish 
service connection and an increased rating.  The appellant 
responded to the RO's communications with additional evidence 
and argument, thus curing (or rendering harmless) any 
previous omissions.  Further, the claims file reflects that 
the July 2004 SOC contained the new duty-to-assist 
regulations codified at 38 C.F.R. § 3.159 (2003).  See 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993), infra; 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, that would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

Additionally, as set forth in detail above, the RO and the 
Board repeatedly requested that the veteran provide the 
specifics of his alleged traumatic event(s) in service, but 
the veteran failed to respond to those letters by providing 
specific information.  We must emphasize, as has the Court of 
Appeals for Veterans Claims, that "[t]he duty to assist in 
the development and adjudication of a claim is not a one-way 
street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  
"If a veteran wishes help, he cannot passively wait for it 
in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); 
aff'd on reconsideration, 1 Vet. App. 406 (1991).  See also 
Olson v. Principi, 3 Vet. App. 480, 483 (1992).  Given the 
RO's efforts to date, it would be unreasonable to place a 
burden upon VA to turn up heaven and earth in an attempt to 
secure further response from the claimant.  See Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993).

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding the matter being 
decided herein for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), vacated on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  In fact, the Court has stated, "The VCAA 
is a reason to remand many, many claims, but it is not an 
excuse to remand all claims."  Livesay v. Principi, 15 Vet. 
App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Discussion

1.  Service Connection

Under 38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303 
(2004), a veteran is entitled to disability compensation for 
disability resulting from personal injury or disease incurred 
in or aggravated by active military service.  In addition, 
the law provides that, where a veteran served ninety days or 
more of active military service, and certain claimed 
disabilities become manifest to a degree of 10 percent within 
one year from the date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  While the disease need not be 
diagnosed within the presumption period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  Id.




The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110; 
see Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that 
VA's and the Court's interpretation of section 1110 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary, 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

The Court of Appeals for Veterans Claims has consistently 
held that, under the law cited above, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
The fact that a condition occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition.  See Rabideau v. Derwinski, 2 Vet. App. at 
144; Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  This 
principle has been repeatedly reaffirmed by the Federal 
Circuit Court, that has stated, "a veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability."  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence. See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge"), aff'd sub nom. 
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 
119 S. Ct. 404 (1998).


a.  Disorder Affecting Skin and Perspiration

The veteran has contended that service connection should be 
granted for a disorder affecting his skin and perspiration.  
The record demonstrates that no skin disorder, other than 
pseudofolliculitis, or perspiration disorder was found in 
service or at the time of separation from service.  Moreover, 
on VA examinations after the veteran's separation from 
service, there was no showing that the veteran had a disorder 
affecting his skin and perspiration.  In fact, in the January 
2004 VA medical opinion, the examiners noted that there was 
no clear evidence that the veteran's now service-connected 
schizophrenia affected his skin condition.  Furthermore, the 
veteran has submitted no evidence to show that he currently 
has a disorder affecting his skin and perspiration.  In 
short, no medical opinion or other medical evidence showing 
that the veteran currently has a disorder affecting his skin 
and perspiration has been presented or identified.  Rabideau 
v. Derwiniski, 2 Vet. App. at 143.

b.  PTSD

The veteran has also asserted that he has post-traumatic 
stress disorder related to his active military service.  In 
order for a claim for service connection for PTSD to be 
granted, there must be: (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); (2) a 
link, established by medical evidence, between the current 
symptoms and one or more in- service stressors; and (3) 
credible supporting evidence that the claimed in-service 
stressor(s) actually occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and a 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2003); see also Cohen v. Brown, 10 Vet. App 128 
(1997).

Although the veteran has contended that service connection 
should be granted for PTSD, the record demonstrates that no 
PTSD was found in service or on separation from service.  
Moreover, on VA examinations after the veteran's separation 
from service, there was no showing that the veteran had a 
diagnosis of PTSD based upon verified stressor events in 
service.  Furthermore, the veteran has submitted no evidence 
to show that he currently has a current diagnosis of PTSD.  
When hospitalized by VA in July and August 2000, he was 
diagnosed with, and treated for, schizophrenia.  Thereafter, 
VA medical records reflect the veteran's continued diagnosis 
of, and treatment for, paranoid schizophrenia.  Moreover, in 
January 2004, two VA psychologists who reviewed the veteran's 
medical records opined that there was not convincing evidence 
that the veteran had PTSD.  Nor has the veteran ever provided 
specific information of his alleged stressful events in 
service upon which a physician could base a diagnosis of PTSD 
due to service.  In short, no medical opinion or other 
medical evidence showing that the veteran currently has PTSD 
has been presented.  Rabideau v. Derwiniski, 2 Vet. App. at 
143.

c.  Hepatitis C

Although the evidence shows that the veteran currently has, 
or had, hepatitis C, no competent medical evidence has been 
submitted to show that this disability is related to service 
or any incident thereof.  On the other hand, the record 
reflects that his liver and serology tests were normal on 
separation from service and the first post-service evidence 
of record of hepatitis C appears to be in 2000, more than 
twenty five years after the veteran's separation from 
service.  More important, in January 2003, a VA examiner 
opined against the likelihood that the hepatitis C infection 
was acquired through an operation for venereal warts or by 
sharing a razor with another soldier, as the veteran 
contended.  In the VA examiner's opinion, while those 
mechanisms were possible, there were many other possibilities 
that were more likely to be the source of his infection.  See 
e.g., Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) 
(evidence favorable to the veteran's claim that does little 
more than suggest a possibility that his illnesses might have 
been caused by in-service radiation exposure is insufficient 
to establish service connection).

The VA physician also said it was extremely unlikely that the 
veteran would have required a transfusion during the process 
of any procedure for removal of venereal warts from his 
penis.  In short, no medical opinion or other medical 
evidence relating the veteran's hepatitis C to service or any 
incident of service has been presented.  Id.

d.  All Claims for Service Connection

The veteran is certainly capable of providing evidence of 
symptomatology, but a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Routen v. Brown, supra; 
Robinette v. Brown, 8 Vet. App. 69, 74 (1995); Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); Espiritu v. Derwinski, 2 
Vet. App. at 494.  See also Harvey v. Brown, 6 Vet. App. 390, 
393-94 (1994).  Here, the veteran has not submitted any 
medical opinion or other medical evidence that supports his 
claims.  Moreover, the preponderance of the probative and 
objective medical evidence now of record militates against a 
finding that the veteran has a disorder affecting skin and 
perspiration, PTSD, or hepatitis C related to service or any 
incident thereof.  38 U.S.C.A. §§ 1110, 5107(a); 38 C.F.R. 
§§ 3.303, 3.304.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Based upon the evidence of record, service connection for a 
disorder affecting skin and perspiration, PTSD or hepatitis C 
must be denied.

2.  Increased Rating for Diabetes Mellitus

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the veteran's service medical records and all other evidence 
of record pertaining to the history of his service-connected 
diabetes mellitus, and has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is inadequate for rating purposes.

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities, and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

The Board here notes that this is a case where the veteran 
has expressed continuous disagreement with the initial rating 
assignment.  The U.S. Court of Appeals for Veterans Claims 
has addressed the distinction between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of entitlement to compensation, and a later claim for 
an increased rating.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  The Court noted that the rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994), as to the 
primary importance of the present level of disability, is not 
necessarily applicable to the assignment of an initial rating 
following an original award of service connection for that 
disability.  Rather, the Court held that, at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings.

In Meeks v West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson and 
specifically found that 38 U.S.C.A. § 5110 and its 
implementing regulations do not require that the final rating 
be effective the date of the claim.  Rather, the law must be 
taken at its plain meaning and the plain meaning of the 
requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.

The veteran is currently assigned a 20 percent evaluation 
under Diagnostic Code (DC) 7913.  38 C.F.R. § 4.119, DC 7913.  
Under this diagnostic code, a 20 percent evaluation is 
warranted for diabetes mellitus that requires insulin and a 
restricted diet, or oral hypoglycemic agent and restricted 
diet.  Id.  A 40 percent evaluation is warranted for diabetes 
mellitus that requires insulin, a restricted diet, and 
regulation of activities.  Id.  A 60 percent evaluation is 
warranted for diabetes mellitus that requires insulin, a 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalization per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  Id.  A maximum 100 
percent evaluation is warranted for diabetes mellitus when it 
requires more than one daily injection of insulin, a 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalization per year or weekly visits to a 
diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated..  Note (1) further 
states that compensable complications of diabetes are to be 
separately rated unless they are part of the criteria used to 
support a 100 percent evaluation.  Id.  Noncompensable 
complications are considered part of the diabetic process 
under DC 7913.  Note (2) states that when diabetes mellitus 
has been conclusively diagnosed, do not request a glucose 
tolerance test solely for rating purposes.  Id.  

After a review of the evidence of record, the Board concludes 
that the objective and competent medical evidence of record 
fails to support the veteran's claim for an initial rating 
greater than 20 percent for service-connected diabetes 
mellitus. 

In this case, the objective medical evidence shows that the 
veteran checks his glucose levels irregularly and that 
Glyburide and Metformin, oral hypoglycemic agents, are 
prescribed, but the veteran has been noncompliant with taking 
the prescribed medication or adhering to the advised 
restricted diet.  Furthermore, the evidence reflects that the 
veteran is currently non-insulin-dependent and does not take 
insulin for his diabetes mellitus.  There is no indication 
that the veteran's diabetes mellitus requires any particular 
regulation of activities.  The findings of record, 
accordingly, correlate closely with the criteria for an 
initial 20 percent evaluation for diabetes mellitus, but not 
with a higher rating.

The evidence shows that his physicians placed the veteran on 
a restricted diet in August 2000.  VA outpatient treatment 
records from 2000 to 2004 show that he was given information 
on appropriate diets, was informed of the benefits of 
moderate exercise and physical fitness and advised on how to 
monitor his blood sugar.  During his January 2003 VA medical 
exam, the veteran indicated that he was not very good about 
regulating his diet, and missed taking all the prescribed 
doses of his oral hypoglycemic medication.  The physician 
diagnosed diabetes mellitus, poorly controlled, due at least 
in part to admitted noncompliance.

The VA treatment records, dated from June 2003 to February 
2004, indicate that when seen in August 2003, the veteran 
reported checking his blood sugars nightly and taking 
approximately one dose of prescribed medication twice weekly 
for the past several months.  He was instructed to monitor 
his blood sugars daily and attempt to take at least one dose 
of Metformin daily, rather than random dosing of Metformin 
and Glyburide, to provide a better indication of his response 
to medication.  However, when seen in October 2003, it was 
noted that the veteran took the oral medications only several 
times weekly, when he ate cookies or drank soft drinks. 

While the evidence of record above demonstrates that his 
diabetes mellitus requires a restricted diet, and oral 
hypoglycemic medication, the evidence does not show that the 
veteran takes insulin or that the veteran required 
"regulation of activities," that is defined in Diagnostic 
Code 7913 as "avoidance of strenuous occupational and 
recreational activities."  Although it is not necessary to 
meet all of the rating criteria included in the higher 
rating, the regulation of activities is the primary 
characteristic distinguishing ratings greater than the 20 
percent evaluation under DC 7913.  38 C.F.R. § 4.21.  

When examined by VA in January 2003, the veteran reported 
frequent foot pain when he walked more than fifteen minutes, 
but denied numbness, tingling, or weakness in his feet or 
legs.  The evidence of record does not indicate that he was 
to avoid occupational activities, or limit or avoid 
recreational activity. 

Furthermore, the evidence of record does not show that the 
veteran required insulin for his diabetes.  As set forth 
above, the 2000 VA outpatient records reflect that the 
veteran began taking Glyburide and Metformin.  The only 
mention or notation of record regarding the veteran or 
insulin was in January 2003, when the examiner noted the 
veteran's noncompliance with taking the prescribed oral 
hypoglycemic and that the next step would be to resume 
insulin (although in December 2002, the VA records described 
the veteran as being non-insulin dependent).  Pursuant to 
Diagnostic Code 7913, one of the criteria for a rating 
greater than a 20 percent evaluation is the required use of 
insulin.

As stated above, under Diagnostic Code 7913, a 40 percent 
evaluation is warranted for diabetes mellitus when a person 
requires insulin, a restricted diet, and regulation of 
activities.  In this case, the current and competent medical 
evidence of record shows that the veteran meets the criteria 
of requiring a restricted diet, but does not meet the other 
criteria of requiring insulin and requiring the regulation of 
activities.

As the objective medical evidence preponderates against the 
claim, the benefit of the doubt doctrine is not applicable, 
and the claim for a greater initial rating for diabetes 
mellitus must be denied.  See 38 U.S.C.A. § 5107(old and new 
version); 38 C.F.R. § 4.119, Diagnostic Code 7913; Gilbert v. 
Derwinski, supra.

Finally we note that, in view of the holding in Fenderson, 
supra, the Board has considered whether the veteran is 
entitled to a "staged" rating for his service-connected 
diabetes mellitus as the Court indicated can be done in this 
type of case. Based upon the record, we find that at no time 
since the veteran filed his original claim for service 
connection has the disability on appeal been more disabling 
than as currently rated under the present decision of the 
Board.




ORDER

Service connection for a disorder affecting the skin and 
perspiration is denied.

Service connection for post-traumatic stress disorder is 
denied.

Service connection for hepatitis C is denied.

An initial rating in excess of 20 percent for diabetes 
mellitus is denied.


REMAND

The VCAA substantially modified the circumstances under which 
VA's duty to notify and assist claimants applies, and how 
that duty is to be discharged.  VA has published regulations 
implementing many of the provisions of the VCAA.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Under the new law and regulations, first, VA has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2004).  Second, VA has 
a duty to notify the claimant as to any information and 
evidence needed to substantiate and complete a claim, and as 
to what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
see Quartuccio v. Principi, 16 Vet. App. at 187; Charles v. 
Principi, 16 Vet. App. at 373-74.  Third, VA has a duty to 
assist claimants in obtaining evidence needed to substantiate 
a claim.  38 U.S.C.A. §§ 5107(a), 5103A; 38 C.F.R. 
§ 3.159(c).  

In pertinent part, the veteran seeks service connection for 
thrombocytopenia (claimed as a low platelet count in his 
blood).

Service connection may be established when the evidence shows 
that a particular disability is proximately due to or the 
result of a disability for which service connection has 
already been established.  38 C.F.R. § 3.310(a).  In this 
regard, the CAVC has stated that, when aggravation of a 
veteran's non-service-connected condition is proximately due 
to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

The VA medical records show that the veteran's 
thrombocytopenia was initially diagnosed in August 2000.  A 
May 2002 VA outpatient hematology/oncology consultation 
record indicates that the veteran was seen for 
thrombocytopenia.  At that time he denied any history of 
bleeding tendency, bruising, epistaxis, or chest pain or 
shortness of breath.  Upon review of clinical findings, the 
medical specialist's clinical impression was 
thrombocytopenia, stable for over two years and likely due to 
antipsychotic medication versus prolonged inpatient 
treatment.  Here the Board notes that medical records 
document that VA hospitalized the veteran for more than a 
month, from July to August 2000, for treatment of his now 
service-connected paranoid schizophrenia, and that his 
documented medical treatment included taking prescribed 
antipsychotic medication.  Thus, in the interest of due 
process and fairness, the Board is of the opinion that the 
veteran should be afforded a VA examination to determine the 
etiology of any currently diagnosed thrombocytopenia.

Thus, due process requires that this case be REMANDED to the 
RO for the following action:

1.	The RO should review the claims file and 
ensure that all VCAA notice obligations have 
been satisfied in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, (West 2002), and any 
other applicable legal authority.

2.	The veteran should be requested to provide the 
names and addresses of all VA and non-VA 
medical providers who have treated him for the 
disorder at issue since February 2004.  The RO 
should then request all pertinent medical 
records from these medical providers.

3.	The veteran should be scheduled for 
appropriate VA examination to determine the 
etiology of any thrombocytopenia found to be 
present.  Based on the examination and a 
review of the record:  (1) if thrombocytopenia 
is diagnosed, the medical specialist should 
assess the nature, severity, and 
manifestations of that disorder; (2) the 
physician should proffer an opinion, with 
supporting analysis, as to the likelihood that 
the veteran's diagnosed thrombocytopenia was 
caused by or aggravated by his service-
connected paranoid schizophrenia, i.e., opine 
as to whether such a causal relationship is at 
least as likely as not (meaning to at least a 
50-50 degree of probability); (3) if there is 
such a causal relationship, the examiner is 
requested to opine as to the degree of 
thrombocytopenia that would not be present but 
for the service-connected paranoid 
schizophrenia should be identified.  The 
examiner is requested to address the opinion 
expressed in the VA outpatient 
hematology/oncology consultation record dated 
in May 2002 (holding that the diagnosed 
thrombocytopenia was likely due to 
antipsychotic medication versus prolonged 
inpatient treatment).  A rationale should be 
provided for all opinions expressed.  The 
veteran's claims files should be made 
available to the examiner in conjunction with 
the examination, and the examination report 
should indicate whether the veteran's medical 
records were reviewed.

4.	Thereafter, the RO should readjudicate the 
veteran's claim for service connection for 
thrombocytopenia.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided with a SSOC.  
The SSOC should contain notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable law and 
regulations considered pertinent to the issues 
currently on appeal since the July 2004 
statement of the case.  An appropriate period 
of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



